Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into as of
September 30, 2018 by and between Rachael Bertrandt (“Executive”), an
individual, and Insight Enterprises, Inc., (the “Company”) (together, the
“Parties”).

WHEREAS, the Company desires to employ Executive on a full-time basis and the
Executive desires to be so employed, subject to the terms and conditions set
forth in this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:

1.Position and Title.  The Company will employ Executive as its Global Corporate
Controller & Principal Accounting Officer, reporting to the Company’s Chief
Financial Officer, and Executive accepts employment to serve in such capacity,
all upon the terms and conditions set forth in this Agreement.

2.Employment Commencement Date.  Executive will commence her employment as
Global Corporate Controller & Principal Accounting Officer of the Company under
the terms of this Agreement starting on September 30, 2018 (the “Commencement
Date”).

3.Duties and Responsibilities.  Executive shall have such duties and
responsibilities as are consistent with Executive’s position as Global Corporate
Controller & Principal Accounting Officer, as determined by the Chief Financial
Officer of the Company.  Executive shall perform her duties faithfully and to
the best of her ability and shall devote the whole of her professional time,
attention and energies to the performance of her work
responsibilities.  Executive shall not serve on the Boards of Directors of any
other public, private or non-profit company or entity without the consent of the
Chief Financial Officer.

4.Location.  The location of Executive’s principal place of employment shall be
in the Company’s principal executive offices in Tempe, Arizona; provided,
however, that Executive shall travel and perform occasional services outside of
this area as reasonably required for the proper performance of Executive’s
duties under this Agreement.  

5.Term.  Subject to the provisions for earlier termination set forth in Section
7, the term of Executive’s employment hereunder shall commence on the
Commencement Date and continue for the period of one (1) year following the
Commencement Date (the “Initial Term”).  The Initial Term will automatically
renew for additional, successive one (1)-year periods (each a “Renewal Term”)
unless either party provides written notice of such party’s intent not to
continue this Agreement prior to the expiration of the Initial Term or any
Renewal Term, as the case may be (the Initial Term and any Renewal Terms shall
be referred to herein as the “Term”).  If this notice of non-renewal is given,
the Agreement shall immediately cease to renew and shall terminate naturally at
the end of the then current Renewal Term.  No severance or other
post-termination compensation, including those benefits outlined in Section 8,
will be due or payable in the event of a termination resulting from
non-renewal.  

1

24030018.6

--------------------------------------------------------------------------------

 

6.Compensation.

(a)Base Salary.  During the Term, the Company shall pay to Executive an
annualized base salary, payable in accordance with the Company’s payroll
practices in effect from time to time, at the rate of $250,000 per year (the
“Base Salary”).

(b)Incentive Compensation.  For Q3 2018, Executive will remain on the Company’s
Cash Incentive Plan for the Vice President of Finance – North American
Controller Position.  Beginning Q4 2018, Executive will participate in the
Company’s Annual Cash Incentive Plan (the “Incentive Plan”) and the bonus target
will be at 40% of your base salary, at 100% attainment of objectives.  For 2018,
the Incentive Plan will be pro-rated from September 30, 2018.  In no event will
the incentive compensation be paid after March 15, 2019.  The Company reserves
the right to change the terms and conditions of the Incentive Plan.

(c)Equity Participation.  For 2018, except as provided in Section 6(d),
Executive’s annual service-based restricted stock unit (“RSU”) grant will not
change.  For 2019, Executive will participate in stock incentive plans at
$150,000, which will consist of 40% service-based RSUs and 60% performance-based
RSUs, although the design and awards under any such future plan are at the
discretion of the Insight Board of Directors Compensation Committee.  The
service-based RSUs vest in equal annual installments over four years from the
date of grant. The performance-based RSUs vest in equal annual installments over
three years from the date of grant, with the final number of shares granted
based on attainment against the Company’s annual performance metric, which, for
example, was defined for 2018 as Return on Invested Capital, or ROIC.  The
performance-based RSUs were granted on a grid from 0 – 200%, dependent on the
final performance.  The RSU grant will be subject to the terms and conditions of
the Insight Enterprises, Inc. 2007 Omnibus Plan, as amended (the “Equity Plan”),
and the applicable agreements evidencing the grant.

(d)One-Time Equity Grant.  Executive will receive a one-time grant of RSUs
having an aggregate value equal to $40,000, based on the Company’s closing stock
price on the grant date.  The one-time RSU grant will be subject to the terms
and conditions of the Equity Plan and the applicable agreement evidencing the
grant.  The grant date will be the tenth day of the month following Executive’s
Commencement Date.  The RSUs granted pursuant to this Section 6(d) will vest on
a service basis in equal installments over a period of four (4) years on the
first four anniversaries of the grant date, provided that Executive remains
employed by the Company on each anniversary.  

(e)Employee Benefits.  During the Term, Executive shall be eligible to
participate in all health benefits, insurance programs, retirement plans and
other employee benefit plans and programs generally available to other executive
employees of the Company.

(f)Business Expenses.  During the Term, Executive shall be entitled to
reimbursement for reasonable business expenses incurred in the performance of
her duties hereunder and in accordance with the Company’s expense reimbursement
policies as they exist from time to time or as otherwise approved by the Chief
Executive Officer.  

2

24030018.6

--------------------------------------------------------------------------------

 

(g)Vacation.  Executive shall be entitled participate in the Company’s Flexible
Vacation Program in accordance with the Company’s policies and procedures
applicable to other executive employees of the Company.

7.Termination of Employment.  Prior to the expiration of the Term, Executive’s
employment under this Agreement shall terminate:

(a)Immediately upon the death of Executive;

(b)After ten (10) days’ written notice by the Company to Executive on account of
Executive’s Disability.  “Disability” means that Executive with or without any
accommodation required by law is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Company.  The
effective date of Executive’s Disability is the last day of the third month for
which Executive receives the income replacement benefits;

(c)After ten (10) days’ written notice by the Company to Executive stating that
Executive’s employment is being terminated without “Cause” (as defined below).

(d)After ten (10) days’ written notice by the Executive to the Company stating
that Executive is resigning from her employment with the Company for any reason
other than “Good Reason” (as defined herein).

(e)Immediately upon written notice by the Company to Executive for Cause.  For
purposes of this Agreement, “Cause” shall be defined as:

(i)the misappropriation (or attempted misappropriation) of any of the Company’s
funds or property;

(ii)the conviction of, or the entering of a guilty plea or a plea of no contest
with respect to a felony;

(iii)repeated willful and significant neglect of duties;

(iv)acts of material dishonesty toward the Company;

(v)repeated material violation of any material written policy with respect to
the Company’s business or operations;

(vi)repeated significant deficiencies with respect to performance objectives
assigned by the Chief Executive Officer of the Company; or

(vii)Executive’s material breach of this Agreement (after notice and an
opportunity to cure).

3

24030018.6

--------------------------------------------------------------------------------

 

(f)As provided in this Section 7(f), upon written notice by Executive to the
Company stating that Executive is resigning from her employment with the Company
for “Good Reason.”  For purposes of this Agreement, “Good Reason” shall be
defined as:

(i)a material diminution in Executive’s authority, duties or responsibilities
without her consent;

(ii)a material reduction in Executive’s Base Salary, other than as part of a
Company salary reduction program that includes senior executives of the Company;

(iii)any material act or acts of dishonesty by the Company directed toward or
affecting Executive;

(iv)any illegal act or instruction directly affecting Executive by Company,
which is not withdrawn after the Company is notified of the illegality by
Executive; or

(v)the Company’s material breach of this Agreement;

provided, however, that Executive must resign within 180 days of the initial
occurrence of any of the foregoing circumstances and must provide written notice
to the Chief Executive Officer of the facts and circumstances she alleges
constitute Good Reason within ninety (90) days of the first occurrence of such
fact or circumstance or Executive shall be deemed to have waived Executive’s
right to terminate for Good Reason with respect to any such facts or
circumstances; provided, further, that none of the actions set forth in (i)-(v)
above shall constitute Good Reason if the action is cured or otherwise remedied
by the Company within thirty (30) business days after receiving written notice
from the Executive.

8.Compensation in the Event of Termination.

(a)Cause or Resignation.  If Executive’s employment terminates under Paragraph
7(d) or (e), Executive shall receive (i) payment of any earned but unpaid Base
Salary earned up to and including the date of termination, (ii) payment for
accrued but unused vacation, and (iii) reimbursement of any unreimbursed
business expenses (together, the “Accrued Obligations”).

(b)Death or Disability.  If Executive’s employment terminates under Paragraph
7(a) or (b), Executive, or Executive’s estate, if applicable, shall receive the
Accrued Obligations and any vested benefits Executive, or Executive’s estate,
may be entitled to receive under any Company disability or insurance plan or
other applicable employee benefit plan.  Executive or Executive’s estate, as the
case may be, also shall be entitled to receive the following:

(i)A single lump sum payment equal to ninety (90) days of Executive’s Base
Salary as in effect on the date of Executive’s death or Disability;

(ii)With respect to any Incentive Plan with annual objectives, a single lump sum
cash payment in an amount equal to a prorated portion (based on the number of
calendar days that have elapsed during the year) of the payment to which
Executive would be entitled under the Incentive Plan (had Executive’s death or
Disability not occurred) for the calendar year in which Executive died or became
Disabled.

4

24030018.6

--------------------------------------------------------------------------------

 

The payment to which Executive or Executive’s estate is entitled pursuant to
paragraph (i) will be paid within thirty (30) days of Executive’s death or the
effective date of Executive’s Disability, as the case may be.  The payments to
which Executive is entitled pursuant to paragraphs (ii) and (iii) shall be made
within the time period described in the applicable Incentive Plan.  In no event
will the payments due pursuant to paragraphs (i), (ii) or (iii) be made later
than March 15 of the year following the year in which Executive dies or the
effective date of Executive’s Disability occurs.

(c)Without Cause or by Executive for Good Reason.  If Executive’s employment
terminates prior to the expiration of the Term under Paragraph 7(c) or (f),
Executive shall receive the Accrued Obligations.  Executive also shall be
entitled to receive the following:

(i)severance pay in an amount equal to 100% of Executive’s Base Salary in effect
on the date Executive’s employment is terminated (the “Severance Payment”); and

(ii)with respect to any Incentive Plan with annual objectives, a prorated
portion (based on the number of calendar days that have elapsed during the year)
of the payment to which Executive would be entitled under the Incentive Plan
(had Executive’s employment not been terminated) for the calendar year in which
Executive’s employment is terminated.

(iii)continue to receive life, disability, accident and group health and dental
insurance benefits, at substantially the levels Executive was receiving
immediately prior to Executive’s termination of employment, for a period of time
expiring upon the earlier of: (1) the end of the period of twelve (12) months
following Executive’s Separation from Service, or (2) the day on which Executive
becomes eligible to receive any substantially similar benefits under any plan or
program of any other employer or source without being required to pay any
premium with respect thereto.  Company will satisfy the obligation to provide
the health and dental insurance benefits pursuant to this Section 8(c)(iii) by
either paying for or reimbursing Executive for the actual cost of COBRA coverage
(and Executive shall cooperate with Company in all respects in securing and
maintaining such benefits, including exercising all appropriate COBRA elections
and complying with all terms and conditions of such coverage in a manner to
minimize the cost). Similarly, Company will reimburse Executive for the cost of
comparable coverage for all other insurance benefits that are not subject to the
COBRA continuation rules.  It will be Executive’s responsibility to procure such
benefits and Company will promptly reimburse Executive for the premiums for such
benefits in the specified amount upon Executive’s submission of an invoice or
other acceptable proof of payment.  Company’s obligation under this paragraph
will cease with respect to a particular type of coverage when and if Executive
becomes eligible to receive substantially similar coverage with a successor
employer.

Subject to Section 15 herein, the Severance Payment will be paid in equal
installments over a period of twelve (12) months in accordance with the
Company’s regular paydays and commencing on the Company’s first regular payday
that falls at least sixty (60) days following Executive’s termination of
employment; provided that (i) Executive has timely executed (and not revoked) a
general release and waiver of all claims in a form acceptable to the Company
(“General Release”) and (ii) any period of revocation applicable to such General
Release has passed; provided, further, that the General Release shall be made
available to Executive no later than five (5) days following the date of
Executive’s termination of employment under Sections 7(c) or (f)

5

24030018.6

--------------------------------------------------------------------------------

 

herein.  As shall be further described in the General Release, Executive shall
have either twenty-one (21) or forty-five (45) days following receipt of the
General Release to consider its execution and seven (7) days following the
execution of the General Release to revoke it.  If Executive fails to execute
the General Release in a timely manner, or revokes the General Release, the
benefits provided pursuant to this Section 8(c) (other than the Accrued
Obligations) will not be due.

9.Change in Control of Company.  

(a)Eligibility to Receive Benefits.  If a Change in Control (as defined in
Section 9(c)) occurs, Executive shall be entitled to the benefits provided in
Section 9(b) if, prior to the expiration of twelve (12) months after the Change
in Control (i) Executive terminates employment with the Company for Good Reason
in accordance with the requirements of Section 7(f) or (ii) the Company
terminates Executive’s employment without Cause pursuant to Section 7(c).  

(b)Receipt of Benefits.  If Executive is entitled to receive benefits pursuant
to Section 9(a) hereof:

(i)Executive shall receive (1) the Accrued Obligations; (2) severance pay in an
amount equal to: (a) 100% of the Executive’s highest annualized Base Salary in
effect on any date during the Initial Term or any Renewal Term, plus (b) with
respect to any Incentive Plan with annual objectives, a prorated portion (based
on the number of calendar days that have elapsed during the year) of the payment
to which Executive would be entitled under the Incentive Plan (had Executive’s
employment not been terminated) for the calendar year in which Executive’s
employment is terminated.  

(ii)Executive shall be entitled to continue to receive life, disability,
accident and group health and dental insurance benefits, at substantially the
levels Executive was receiving immediately prior to Executive’s termination of
employment, for a period of time expiring upon the earlier of: (1) the end of
the period of twelve (12) months following Executive’s Separation from Service,
or (2) the day on which Executive becomes eligible to receive any substantially
similar benefits under any plan or program of any other employer or source
without being required to pay any premium with respect thereto.  Company will
satisfy the obligation to provide the health and dental insurance benefits
pursuant to this Section 9(b)(ii) by either paying for or reimbursing Executive
for the actual cost of COBRA coverage (and Executive shall cooperate with
Company in all respects in securing and maintaining such benefits, including
exercising all appropriate COBRA elections and complying with all terms and
conditions of such coverage in a manner to minimize the cost). Similarly,
Company will reimburse Executive for the cost of comparable coverage for all
other insurance benefits that are not subject to the COBRA continuation
rules.  It will be Executive’s responsibility to procure such benefits and
Company will promptly reimburse Executive for the premiums for such benefits in
the specified amount upon Executive’s submission of an invoice or other
acceptable proof of payment.  Company’s obligation under this paragraph will
cease with respect to a particular type of coverage when and if Executive
becomes eligible to receive substantially similar coverage with a successor
employer

6

24030018.6

--------------------------------------------------------------------------------

 

(iii)Executive shall be vested in any and all equity-based plans and agreements
of Company in which Executive had an interest, vested or contingent.  If
applicable law prohibits such vesting, then Company shall pay to Executive in a
single lump sum cash payment in an amount equal to the value of benefits and
rights that would have, but for such prohibition, been vested in Executive.

(iv)Subject to Section 15 herein, the benefits provided pursuant to this Section
9(b) (other than the Accrued Obligations) will be paid in a single lump sum on
the Company’s first regular payday that falls at least sixty (60) days following
Executive’s termination of employment; provided that (1) Executive has timely
executed (and not revoked) a general release and waiver of all claims in a form
acceptable to the Company (“General Release”) and (2) any period of revocation
applicable to such General Release has passed; provided, further, that the
General Release shall be made available to Executive no later than five (5) days
following the date of Executive’s termination of employment under Sections 7(c)
or (f) herein.  As shall be further described in the General Release, Executive
shall have either twenty-one (21) or forty-five (45) days following receipt of
the General Release to consider its execution and seven (7) days following the
execution of the General Release to revoke it.  If Executive fails to execute
the General Release in a timely manner, or revokes the General Release, the
benefits provided by this Section 9(b) (other than the Accrued Obligations) will
not be due.  The Incentive Plan payments to which Executive is entitled for the
year or quarter of the Executive’s termination shall be made within the time
period described in the applicable Incentive Plan, provided Executive has timely
executed and not revoked a General Release as described above.  In no event will
the Incentive Plan payments be made later than March 15 of the year following
the year in which Executive’s employment is terminated.

(c)Change in Control Defined. For purposes of this Agreement, “Change in
Control” shall have the meaning set forth in the Equity Plan.

(d)Cap on Payments.

(i)General Rules.  The Internal Revenue Code (the “Code”) imposes significant
tax consequences on Executive and Company if the total payments made to
Executive due, or deemed due, to a “change in control” (as such term is defined
in Section 280G(b)(2)(A)(i) of the Code and the regulations adopted thereunder)
exceed prescribed limits. For example, if Executive’s “Base Period Income” is
$100,000 and Executive’s “Total Payments” exceed 299% of such Base Period Income
(the “Cap”), Executive will be subject to an excise tax under Section 4999 of
the Code of 20% of all amounts paid to Executive in excess of $100,000. In other
words, if Executive’s Cap is $299,999, Executive will not be subject to an
excise tax if Executive receives exactly $299,999.  If Executive receives
$300,000, Executive will be subject to an excise tax of $40,000 (20% of
$200,000).

7

24030018.6

--------------------------------------------------------------------------------

 

(ii)Reduction of Payments. Subject to the exception described in Section
9(d)(iii), in order to avoid the excise tax imposed by Section 4999 of the Code,
one or more of the payments or benefits to which Executive is entitled that is
not subject to Section 409A of the Code shall be reduced until the Total
Payments equal the Cap. For purposes of this limitation:

(1)No portion of the Total Payments shall be taken into account which, in the
opinion of the Consultant retained pursuant to Section 9(d)(iv), does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code;

(2)A payment shall be reduced only to the extent necessary so that the Total
Payments constitute reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code or are otherwise not
subject to disallowance as deductions, in the opinion of the Consultant; and

(3)The value of any non-cash benefit or any deferred payment of benefit included
in the Total Payments shall be determined in accordance with Section 280G of the
Code and the regulations issued thereunder.

(4)If after the reductions called for by the preceding provisions of this
Section 9(d)(ii), the Total Payments continue to exceed the Cap, the payments or
benefits to which, Executive is entitled and which are subject to Section 409A
shall be reduced proportionally until the Total Payments equal the Cap.

(iii)Exception. The payment limitation called for by Section 9(d)(ii) shall not
apply if Executive’ s “Uncapped Benefit” exceeds Executive’ s “Capped Benefit”
by more than 25%.  The Consultant selected pursuant to Section 9(d)(iv) will
calculate Executive’s Uncapped Benefit and Executive’ s Capped Benefit. For this
purpose, the “Uncapped Benefit” is equal to the Total Payments to which
Executive is entitled prior to the application of Section 9(d)(ii). Executive’s
“Capped Benefit” is the amount to which Executive will be entitled after
application of the limitations of Section 9(d)(ii).

(iv)Consultant.  Company will retain a “Consultant” to advise Company with
respect to the applicability of any Section 4999 excise tax with respect to
Executive’s Total Payments. The Consultant shall be a law firm, a certified
public accounting firm, and/or a firm nationally recognized as providing
executive compensation consulting services. All determinations concerning
Executive’s Capped Benefit and Executive’s Uncapped Benefit (as well as any
assumptions to be used in making such determinations) shall be made by the
Consultant selected pursuant to this Section 9(d)(iv). The Consultant shall
provide Executive and Company with a written explanation of its conclusions. All
fees and expenses of the Consultant shall be borne by Company. The Consultant’s
determination shall be binding on Executive and Company.

8

24030018.6

--------------------------------------------------------------------------------

 

(v)Special Definitions.  For purposes of this Section 9(d), the following
specialized terms will have the following meanings:

(1)“Base Period Income.”  “Base Period Income” is an amount equal to Executive’
s “annualized includable compensation” for the “base period’’ as defined in
Sections 280G(d)( l) and (2) of the Code and the regulations adopted thereunder.
Generally, Executive ‘s “annualized includable compensation” is the average of
Executive’s annual taxable income from Company for the “base period,” which is
the five (5) calendar years prior to the year in which the change in control
occurs.

(2)“Cap” or “280G Cap.” “Cap” or “280G Cap” shall mean an amount equal to 2.99
times Executive’ s Base Period Income. This is the maximum amount which
Executive may receive without becoming subject to the excise tax imposed by
Section 4999 of the Code or which Company may pay without loss of deduction
under Section 280G of the Code.

(3)“Total Payments.” The “Total Payments” include any “payments in the nature of
compensation” (as defined in Section 280G of the Code and the regulations
adopted thereunder), made pursuant to this Agreement or otherwise, to or for
Executive’s benefit, the receipt of which is contingent or deemed contingent on
a change in control and to which Section 280G of the Code applies.

(vi)Effect of Repeal.  In the event that the provisions of Sections 280G and
4999 of the Code are repealed without succession, Section 9(d) shall be of no
further force or effect.

(vii)Employment by Successor.  For purposes of this Agreement, employment by a
successor of Company or a successor of any subsidiary of Company that has
assumed this Agreement shall be considered to be employment by Company or one of
its subsidiaries. As a result, if Executive is employed by such a successor
following a Change in Control, Executive will not be entitled to receive the
benefits provided by Section 9 unless Executive’s employment with the successor
is subsequently terminated without Cause or for Good Reason within twelve (12)
months following the Change in Control.

10.Confidentiality, Intellectual Property, Non-Solicitation, and Non-Competition
Agreement.  As a condition of employment, Executive also must sign the
Confidentiality, Intellectual Property, Non-Solicitation and Non-Competition
Agreement, which is attached as Exhibit A to this Agreement.

11.Applicable Law. This Agreement and any disputes or claims arising hereunder
shall be construed in accordance with, governed by and enforced under the laws
of the State of Arizona without regard for any rules of conflicts of law.

12.Company Policies.

(a)General Company Policies.  Except where inconsistent with the terms of this
Agreement, Executive agrees that she will be subject to, and comply with, the
employment policies and procedures established by the Company from time to
time.  

9

24030018.6

--------------------------------------------------------------------------------

 

(b)Company Stock Ownership Guidelines.  Executive agrees that she will be
subject to the Company’s stock ownership guidelines.

(c)Clawback.  To the extent required by law or Company policy, the Company may
require Executive to repay to the Company any bonus or other incentive-based or
equity-based compensation paid to Executive.  

13.Section 16 of the Securities Exchange Act.  If, at the time Executive’s
employment is terminated for any reason, Executive is a person designated to
file pursuant to Section 16 of the Securities Exchange Act of 1934 (the “1934
Act”), Executive will provide to the Company a written representation in a form
acceptable to the Company that all reportable pre-termination securities
transactions relating to Executive have been reported.

14.Withholding.  The Company may effect withholdings from the payments due to
Executive under this Agreement for the payment of taxes and other lawful
withholdings or required employee contributions, in accordance with applicable
law.

15.Section 409A.

(a)It is the intention of the Company and Executive that this Agreement not
result in unfavorable tax consequences to Executive under Section 409A of the
Code (“Section 409A”).  To the extent applicable, it is intended that the
Agreement comply with the provisions of Section 409A, but the Company does not
warrant or guarantee that the Agreement is either excepted from the requirements
of Section 409A or that the Agreement complies with Section 409A.  The Agreement
will be administered and interpreted in a manner consistent with this intent,
and any provision that would cause the Agreement to fail to satisfy Section 409A
will have no force and effect until amended to comply therewith (which amendment
may be retroactive to the extent permitted by Section 409A).  The Company and
Executive agree to work together in good faith in an effort to comply with
Section 409A including, if necessary, amending this Agreement based on further
guidance issued by the Internal Revenue Service from time to time, provided that
the Company shall not be required to assume any increased economic
burden.  Executive remains solely responsible for any adverse tax consequences
imposed upon him by Section 409A.  

(b)Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, Executive shall not be considered to have terminated employment
with the Company for purposes of the Agreement and no payments shall be due to
him under the Agreement which are payable upon her termination of employment
until she would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A.

(c)To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to the Agreement during the
six-month period immediately following Executive’s termination of employment
shall instead be paid within thirty (30) days following the first business day
after the date that is six months following her termination of employment (or
upon her death, if earlier).  If it is determined that all or a portion of the
payments due pursuant to this Agreement are subject to Section 409A of the Code,
and if the General Release

10

24030018.6

--------------------------------------------------------------------------------

 

consideration period and revocation period spans two calendar years, the
payments provided pursuant to this Agreement that are subject to Section 409A
shall not begin until the second calendar year.  Executive may not elect the
taxable year of the distribution.  In addition, for purposes of this Agreement,
each amount to be paid or benefit to be provided to the Executive pursuant to
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A.  

16.Dispute Resolution.  The Parties agree that any controversy, dispute or claim
arising out of or relating to the Agreement or breach thereof, including without
limitation Executive’s employment with or separation of employment from Company,
and all claims, to the extent allowable by law, that Company or any of its
representatives engaged in conduct prohibited on any basis under any federal,
state, or local statute, including federal or state discrimination statutes or
public policy, shall be resolved by final, binding and conclusive arbitration in
Maricopa County, Arizona, with a sole arbitrator to be mutually agreed upon by
the Parties. The Parties shall bear equally the cost of the arbitrator. The
arbitration shall occur within thirty (30) days of selection of the arbitrator
and shall be administered by the American Arbitration Association under its
Employment Arbitration Rules and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  Any
arbitration award may, in the discretion of the arbitrator, include reasonable
attorneys’ fees and costs of the prevailing party. “Attorneys’ fees and costs”
mean all reasonable pre-award expenses, administrative fees, travel expenses,
out-of-pocket expenses such as copying and telephone costs, witness fees and
attorneys’ fees. Any award of attorney’s fees and costs to which Executive may
be entitled shall be paid by Company, on or before December 31 of the calendar
year following the year of the conclusion of the arbitration. Either party may
apply to the arbitrator to seek injunctive relief until the arbitration award is
rendered or the matter is otherwise resolved. Either party also may, without
waiving any remedy under the Agreement, seek from any court having jurisdiction
any interim or provisional relief, including a temporary restraining order, an
injunction both preliminary and final, and any other appropriate equitable
relief, that is necessary to protect the rights or property of that party,
pending the retention of the arbitrator.

17.No Conflict.  Executive hereby represents and warrants that she is under no
conflicting duty or contractual or other legal obligation that would prevent her
from executing this Agreement or performing the duties of Vice President &
Principal Accounting Officer of the Company.

18.No Waivers. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of any such provision, nor prevent
such party thereafter from enforcing such provision or any other provision of
this Agreement.  Rights granted the parties hereto herein are cumulative and the
election of one shall not constitute a waiver of such party’s right to assert
all other legal remedies available under the circumstances.

11

24030018.6

--------------------------------------------------------------------------------

 

19.Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (i) when delivered personally or by
local courier, (ii) upon confirmation of receipt when such notice or other
communication is sent by facsimile, or (iii) one day after timely delivery to an
overnight delivery courier.  The addresses for such notices shall be as follows:

TO THE COMPANY:

Insight Enterprises, Inc.

Attn: Chief Executive Officer

6820 South Harl Avenue

Tempe, Arizona  85283

TO EXECUTIVE:

At the most recent address on file in the records of the Company.

20.Severability.  The provisions of this Agreement are severable and if any
provision of this Agreement shall be held to be invalid or otherwise
unenforceable, in whole or in part, the remainder of the provisions, or
enforceable parts thereof, shall not be affected thereby unless as a result of
such severing the remaining provisions or enforceable parts do not substantially
reflect the intention of the parties in entering into this Agreement.

21.Successors and Assigns.  This is an agreement for personal services and may
not be assigned by Executive. The rights and obligations of the parties under
this Agreement shall inure to the benefit of and be binding upon their
successors, heirs and assigns, including the survivor upon any merger,
consolidation or combination of the Company with any other entity.

22.Entire Agreement and Amendments.  This Agreement sets forth the entire
agreement of the parties hereto and supersedes all prior agreements,
negotiations, understandings and covenants (except as otherwise provided herein)
with respect to the subject matter hereof, including any offer letter provided
to Executive.  This Agreement may be amended, modified or canceled only by
mutual agreement of the parties and only in writing.

23.Counterparts.  This Agreement may be executed in two (2) counterparts, each
of which shall be deemed an original and all of which together shall constitute
but one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

INSIGHT ENTERPRISES, INC.

 

RACHAEL BERTRANDT

 

 

 

 

 

 

 

/s/

 

Glynis A. Bryan

 

/s/

 

Rachael Bertrandt

By:

 

Glynis A. Bryan

 

 

 

 

Its:

 

Chief Financial Officer

 

 

 

 

 

 

 

12

24030018.6

--------------------------------------------------------------------------------

[gzcw4v50qrva000001.jpg]

 

 

 

EXHIBIT A

 

 

CONFIDENTIALITY, INTELLECTUAL PROPERTY,

NON-SOLICITATION, AND NON-COMPETITION AGREEMENT

 

 

This Confidentiality, Intellectual Property, Non-Solicitation, and
Non-Competition Agreement (“Agreement”) is entered into by and between Insight
Enterprises, Inc., a Delaware corporation (“Insight”) and Rachael Bertrandt
(“Employee”).  In exchange for the mutual promises and consideration described
herein, the Parties agree as follows.

1.Consideration.

As a condition of, and in consideration of, the Employment Agreement between
Insight and Employee,  and in consideration for Employee’s promises in this
Agreement, including restrictive covenants after Employee’s employment ends,
Insight will provide to Employee the following: the consideration outlined in
the Employment Agreement, the opportunity to participate in future merit
increases in compensation; continued participation in Insight’s compensation and
benefit programs; the eligibility of Employee for future pay raises; access to
confidential information and client relationships that will enhance Employee’s
employment opportunities with Insight, its parent, subsidiary, and affiliated
companies (“Insight Company or Companies”); specialized training in information
technology and sales programs; access to an Insight Company’s trade secrets,
confidentiality and/or proprietary information, and/or confidential third-party
information; and other good and valid consideration that Insight provides and
will provide to Employee.

2.Confidentiality.

A.Protection of Trade Secrets.

For the purpose of this Agreement, a “Trade Secret” means any and all
information that (i) derives actual or potential economic value from not being
generally known to persons who can obtain economic value from its disclosure or
use, (ii) is the subject of reasonable efforts by an Insight Company to maintain
its secrecy, and (iii) is not generally known or available to the public or the
industry.  Without limiting the foregoing, examples of Trade Secrets include,
but are not limited to:

 

•

The identity of each client of an Insight Company that has not been publically
disclosed by an Insight Company;

 

•

The identity, phone number, email address, and other similar contact information
of key contact persons at each client of an Insight Company;

 

•

Lists of Insight Company or Companies’ clients and the key information regarding
any such clients such as purchasing needs and habits, the technology products
and services clients use or favor, client contract information and negotiated
terms;

 

•

Lists of key distributors, suppliers, vendors, and partners of an Insight
Company and the key information regarding such business relationships, such as
key contact person(s) and contact information, special programs, and negotiated
prices, terms and contracts, that is not otherwise disclosed;

 

•

Pricing, costs, discounts, margins, and profits for the products and services
less than three years old of an Insight Company;

 

•

The products and services preferences and the nature and amount of products and
services purchased from an Insight Company by each client of an Insight Company;

A-1

4030018.6

--------------------------------------------------------------------------------

[gzcw4v50qrva000001.jpg]

 

 

 

 

 

•

All information of any kind related to the client’s business obtained by an
employee of an Insight Company from a client in the course of any private
conversation or communication that has not been publicly disclosed by the
client;

 

•

Software developed by an Insight Company;

 

•

Strategic business initiatives, potential significant corporate events, or
unique know-how of an Insight Company;

 

•

Sales, business and marketing plans and forecasts less than three years old of
an Insight Company;

 

•

Sales data and results of an Insight Company before being reported and disclosed
publically;

 

•

Business affairs, processes, and projects of an Insight Company that have not
been publicly disclosed;

 

•

Technical designs, drawings, schematics, and matters created or developed by an
Insight Company or contracted vendor or partner;

 

•

Non-public planned product and services offerings less than three years old of
an Insight Company;

 

•

Non-public financial and accounting information and reports less than three
years old of an Insight Company; and

 

•

Special pricing programs that are less than three years old but available to an
Insight Company, and other similar pricing information for goods and services
sold by an Insight Company.  

 

Both during and after employment with Insight, Employee agrees to protect and
preserve the confidentiality of all Trade Secrets of an Insight Company, and
agrees that Employee will not, directly or indirectly:

i.Disclose, publish or make available any Trade Secret of an Insight Company,
other than to:

a.An employee, officer, or director of an Insight Company who, in the reasonable
exercise of Employee’s judgment, needs to know such Trade Secret in order to
perform his or her duties on behalf of an Insight Company;

b.A vendor, supplier, or strategic partner of an Insight Company, except that
such disclosure is permissible only after Employee (a) receives approval from
Employee’s immediate supervisor for each such disclosure, (b) ensures that each
such vendor, supplier, or strategic partner is bound by a non-disclosure
agreement with an Insight Company; and (c) ensures that there is no master
agreement between an Insight Company and the affected client that would prohibit
the sharing of that particular information with a vendor, supplier, or strategic
partner.  

ii.Sell, transfer, or otherwise exploit or permit the sale, transfer, use or
exploitation of any Trade Secret of an Insight Company for any purpose other
than those for which it was provided.

The foregoing obligations shall cease when the particular Trade Secret of an
Insight Company becomes generally known or available to the public or the
industry other than by a disclosure in violation of an Employee’s agreement with
Insight or when the particular Trade Secrets of an Insight Company are required
to be disclosed pursuant to a subpoena or court order, provided that Employee
provides immediate written notice of such planned disclosure to the Chief
Executive Officer of Insight Enterprises, Inc. to allow Insight or an Insight
Company to contest disclosure and thereafter does not disclose until the Insight
Company’s objection to disclosure, if any, is ruled upon and otherwise takes
reasonable and lawful actions to avoid and/or minimize the extent of such
disclosure.

A-2

4030018.6

--------------------------------------------------------------------------------

[gzcw4v50qrva000001.jpg]

 

 

 

 

Employee agrees that upon termination of Employee’s employment or at any time
upon request by Insight, Employee shall promptly return to Insight all tangible
(i.e., written, recorded, encoded) forms of Trade Secrets of an Insight Company
in Employee’s possession, custody or control, including but not limited to the
originals and all copies of such information regardless of the media in which it
is stored.

B.Protection of Confidential and Proprietary Information.

For purposes of this Agreement, “Confidential and Proprietary Information” means
information that is a valuable, special and unique asset of an Insight
Company.  Confidential and Proprietary Information may include Trade Secrets,
but it is not necessarily limited to Trade Secrets.  Without limiting the
foregoing, examples of information that are Confidential and Proprietary
Information include, but are not limited to:

 

•

Trade Secrets;

 

•

Pricing, costs, discounts, margins, and profits for the products and services of
an Insight Company that are less than five years old ;

 

•

Sales, business and marketing plans and forecasts of an Insight Company that are
less than five years old;

 

•

Non-public planned product and services offerings of an Insight Company that are
less than five years old;

 

•

Non-public financial and accounting information and reports of an Insight
Company that are less than five years old;

 

•

Special pricing programs of an Insight Company that are less than five years old
and available to an Insight Company, and other similar pricing information for
goods and services sold by an Insight Company;

 

•

Policy and systems manuals of an Insight Company, other than employee handbooks
and similar materials, that are less than five years old;

 

•

Computer printouts, software, databases and other similar data or information
related to an Insight Company that contain Insight confidential information;

 

•

Non-public benefits and compensation plans and strategies for supervisory
employees that are less than three years old of an Insight Company;

 

•

Employee recruiting plans and strategies less than three years old of an Insight
Company;

 

•

Legal files of or related to an Insight Company;

 

•

Non-public funding, credit, investment, and lending policies, arrangements, or
sources of an Insight Company;

 

•

Advertising and promotional ideas and strategies less than three years old of an
Insight Company;

 

•

Market surveys and/or analyses of an Insight Company that are less than three
years old; and

 

•

Other compilations of confidential information and records belonging to or
related to an Insight Company.

 

The term, “software,” as used in this Agreement, includes software in various
stages of development or any product thereof and includes without limitation the
literal elements of a program – source code, object code, or otherwise – its
audiovisual components – menus, screens, structure, and organizations – any
human or machine-readable form of the program, and any writing or medium in
which the program or the information therein is sorted, written or described,
including without limitation diagrams, flow charts, designs, drawings,
specifications, models, date and customer information.

A-3

4030018.6

--------------------------------------------------------------------------------

[gzcw4v50qrva000001.jpg]

 

 

 

 

In addition to the Confidential and Proprietary Information of Insight and the
Insight Companies, Employee understands and agrees that, in the performance of
Employee’s duties for Insight, Employee will have access to, or become familiar
with, trade secrets and confidential and proprietary information of or
concerning current and prospective clients, business partners, vendors,
distributors, and suppliers of an Insight Company including, but not limited to,
product and services information, sales figures, marketing strategies, plans,
financial information and other confidential information concerning those
entities or businesses, whether protected by a nondisclosure agreement or not
(collectively, “Third-Party Information”).

Both during and after employment with Insight, Employee agrees to protect and
preserve the confidentiality of all Confidential and Proprietary Information of
an Insight Company and Third-Party Information, and agrees that Employee will
not, directly or indirectly:

i.Disclose, publish or make available any Confidential and Proprietary
Information of an Insight Company and Third-Party Information, other than to:

a.An employee, officer, or director of an Insight Company who, in the reasonable
exercise of Employee’s judgment, needs to know such Confidential and Proprietary
Information of an Insight Company and Third-Party Information to perform his or
her duties;

b.A vendor, supplier, or strategic partner of an Insight Company, except that
such disclosure is permissible only after Employee: (a) receives approval from
Employee’s immediate supervisor for each such disclosure; (b) ensures that each
such vendor, supplier, or strategic partner is bound by a non-disclosure
agreement with an Insight Company; and (c) ensures that there is no agreement
between an Insight Company and the affected client that would prohibit the
sharing of that particular information with a vendor, supplier, or strategic
partner.

ii.Sell, transfer, or otherwise exploit or permit the sale, transfer, use or
exploitation of any Confidential and Proprietary Information of an Insight
Company and Third-Party Information for any purpose other than those for which
it was provided.

The foregoing obligations shall cease when the particular Confidential and
Proprietary Information of an Insight Company becomes generally known or
available to the public or the industry other than by a disclosure in violation
of an employee’s agreement with Insight, or when the particular Confidential and
Proprietary Information of an Insight Company or Third-Party Information is
required to be disclosed pursuant to a subpoena or court order, provided that
Employee provides immediate written notice of such planned disclosure to the
Chief Executive Officer of Insight Enterprises, Inc. to allow Insight or an
Insight Company to contest disclosure and thereafter does not disclose until the
Insight Company’s objection to disclosure, if any, is ruled upon and otherwise
takes reasonable and lawful actions to avoid and/or minimize the extent of such
disclosure.

Employee agrees that upon termination of Employee’s employment or at any time
upon request by an Insight Company, Employee shall promptly return to Insight
all Confidential and Proprietary Information of an Insight Company or Insight
Companies and Third-Party Information including, but not limited to, the
originals and all copies of such information regardless of how it is stored and
that is in the possession, custody, or control of Employee.

A-4

4030018.6

--------------------------------------------------------------------------------

[gzcw4v50qrva000001.jpg]

 

 

 

 

 

C.

Provisions Applicable to Both Trade Secrets and Confidential and Proprietary
Information.

Employee recognizes that the Trade Secrets of an Insight Company and various
items of Confidential and Proprietary Information of an Insight Company are
special and unique assets of the Insight Company or Companies and need to be
protected from improper disclosure and unauthorized use in order to prevent
damage to an Insight Company or Companies.  The obligation of non-disclosure and
non-use of information shall continue to exist so long as such information
remains a Trade Secret or Confidential and Proprietary Information, except as
otherwise limited above.  Further, to the extent that any Trade Secret or
Confidential and Proprietary Information is held by a court of competent
jurisdiction not to be a trade secret within the meaning of applicable law, the
prohibitions against disclosing or using Trade Secrets and Confidential and
Proprietary Information in this Paragraph 2 shall expire five years after
Employee’s termination from employment with Insight, or if the period of five
years is determined by a court to be unreasonably broad, then three years
following Employee’s termination from employment with Insight.  

3.Return of Property.

“Insight Company Property” includes, but is not limited to: Trade Secrets;
Confidential and Proprietary Information; information or things that would meet
the definition of one of the above-listed examples of Trade Secrets or
Confidential and Proprietary Information but for the time period (e.g., the item
is older than three or five years); Third Party Information; credit and charge
cards; all files; keys; records; computers; personal data assistants; smart
phones (iPhones, Androids, Blackberries, etc.); tablet devices (iPad, Surface,
etc.); peripherals; hard, thumb, or jump drives, computer programs, disks, and
files; documents; drawings; models; specifications; lists, including client
lists; equipment; data; manuals; supplies; promotional materials; plans;
blueprints; site maps; and other similar items relating to, constituting, or
containing information relating to the business of an Insight Company including
any copies and electronic copies, whether prepared by Employee or otherwise
coming into Employee’s possession.  Upon termination of Employee’s employment,
or at any time upon request by an Insight Company, Employee agrees to return
immediately to Insight all Insight Company Property that is in the possession,
custody, or control of Employee and in as good condition as when received by
Employee (normal wear and tear excepted) and any copies of the same regardless
of how it is stored (including electronic copies).  In the event that Employee
discovers or becomes aware of Insight Company Property that is in the
possession, custody or control of Employee after termination of Employee’s
employment, Employee agrees to immediately return such property and any copies
to Insight without retaining any copies.

4.Intellectual Property.

a.Inventions Retained.  Employee represents that all matters that Employee has
created or otherwise developed prior to employment with Insight, which Employee
wishes to exclude as obligations to Insight under this Agreement, are listed
below. If no items are listed below, Employee represents that there are no such
matters to be excluded.

b.Assignment of Creations.  Employee hereby agrees to hold in trust for the sole
right and benefit of Insight Companies and assigns to Insight and the Insight
Companies all right, title and interest in and to any and all Creations, as
defined below, that Employee creates or otherwise develops, alone or in
conjunction with others. Employee further agrees to assign to any third party,
including the United States government, all his or her right, title and interest
in and to any and all Creations whenever such assignment is required by a
contract between an Insight Company and such third party.  “Creation” means any
invention, discovery, idea, concept, design, process, work of authorship, client
list, development or improvement (whether or not subject to copyright or patent
protection and whether or not reduced to practice by Employee), patent,
copyright, or trademark: (i) relating to any past, present, or reasonably
anticipated business of Insight or its parent, subsidiary, or related companies,
and which is or was created or otherwise

A-5

4030018.6

--------------------------------------------------------------------------------

[gzcw4v50qrva000001.jpg]

 

 

 

 

developed during Employee’s employment with an Insight Company, (ii) which is or
was created or otherwise developed while performing work for an Insight Company,
or (iii) which is or was created or otherwise developed at any time using
equipment, supplies, facilities, information or proprietary rights or other
property of an Insight Company.  

c.Publicity.  Employee hereby consents to any and all uses and displays, by
Insight and its parents, subsidiaries, affiliates and its and/or their agents,
employees, representatives, and licensees, of the Employee's name, voice,
likeness, image, appearance in, on or in connection with any pictures,
photographs, audio and video recordings, digital images, websites, television
programs and advertising, other advertising, sales and marketing brochures,
books, magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world created in connection with
Employee’s employment with Insight (“Images”), at any time during or after the
period of Employee’s employment by Insight. Employee acknowledges that Insight
has an unconditional, non-exclusive, royalty-free, right to use, reproduce,
edit, market, store, distribute, communicate, transmit, and promote these Images
(collectively, “Permitted Uses”), or any portion thereof, in connection with
Insight or any of its products or services.  

d.Maintenance of Records.  Employee agrees to keep and maintain adequate and
current written records of all Creations made by him or her, in the form of
notes, sketches, drawings and other notations which may be specified by Insight,
which records shall be available to and remain the sole property of an Insight
Company or Companies at all times.

e.Disclosure of Creations and Filings.  Employee agrees to promptly disclose to
Insight in writing all Creations created or otherwise developed by him or her
alone or in conjunction with others, as well as any and all patent applications
or copyright registrations filed by him or her during and within one (1) year
after termination of employment with an Insight Company. Employee further agrees
to disclose to Insight promptly any idea that he or she does not believe to be a
Creation, but which is conceived, developed, or reduced to practice by Employee
(alone or with others) while he or she is employed by an Insight Company or
during the one-year period following termination of employment. Employee will
disclose the idea, along with all information and records pertaining to the
idea, and an Insight Company or Companies will examine the disclosure in
confidence to determine if in fact it is a Creation subject to this Agreement.

f.Post-Termination Period.  Employee agrees that any invention, discovery, idea,
writing, concept, design, process, work of authorship, client list, patent,
copyright or trademark or similar item or improvement shall be presumed to be a
Creation if it is conceived, developed, used, sold, exploited or reduced to
practice by him or her or with his or her aid within one (1) year after
termination of employment with an Insight Company.  Employee can rebut this
presumption if he or she proves that invention, discovery, idea, writing,
concept, design, process, work of authorship, client list, patent, copyright,
trademark or similar item or improvement is not a Creation covered by this
Agreement.

g.Assistance.  During and after termination of employment by an Insight Company,
Employee agrees that he or she will give Insight and Insight Companies all
assistance it or they reasonably require (at Insight’s expense) to file for,
maintain, protect and enforce an Insight Company or Companies’ patents,
copyrights, trademarks, trade secrets and other rights in Creations, in any and
all countries. To that end, Employee will sign documents and do other acts that
any Insight Company may determine necessary or desirable including, without
limitation, giving evidence and testimony in support of the Insight Companies’
rights hereunder.

h.Intellectual Property Rights in Works of Authorship.  Employee acknowledges
and agrees that any intellectual property rights in Creations that are works of
authorship belong to Insight or the Insight Companies and are “works made for
hire” within the definition of section 101 of the United States Copyright Acts
of 1976, Title 17, United States Code. Insight, the Insight Companies or any of
their direct

A-6

4030018.6

--------------------------------------------------------------------------------

[gzcw4v50qrva000001.jpg]

 

 

 

 

or indirect licensees shall not be obligated to (i) distribute any works made
for hire; or (ii) designate Employee as author of any design, software,
firmware, related documentation, or any other work of authorship when
distributed publicly or otherwise.

i.Third Parties’ Rights.  Employee agrees not to use or disclose to an Insight
Company, or induce or cause any of them to use any intellectual property
belonging to a third party (i.e., other than Employee or an Insight Company)
without the prior written consent of the third party.  Employee agrees to
indemnify, defend, and hold harmless Insight Company and Companies, against any
claims or losses caused by Employee’s use or disclosure of a third party’s
intellectual property.

j.Use of Other Matters.  Employee agrees that if Employee uses his own
invention, discovery, idea, concept, design, process, work of authorship, client
list, development, improvement (whether subject to copyright or patent
protection and whether or not reduced to practice by Employee), patent,
copyright, or trademark, in the performance of Employee’s job with Insight, by
doing so Employee automatically confers to Insight and the Insight Companies an
unrestricted and irrevocable license to use freely all such matter(s) for its
own benefit.

5.Non-Competition During Employment.

a.Definitions.

“Competing Business.”  “Competing Business” shall mean any information
technology reseller, provider or seller of information technology services, or
any entity that is engaged in or is preparing to engage in any business which
involves the sale, lease, or provision of information technology products or
services that are available from Insight or an Insight Company and that are
marketed and sold to companies, businesses, non-profit organizations,
governmental entities, and educational institutions or school districts.  

“Restricted Territory.”  Employee and Insight understand and agree that the
business of Insight Companies is not geographically restricted and is often
unrelated to the physical location of Insight Companies’ facilities or the
physical location of any Competing Business, due to extensive use of the
Internet, telephones, electronic mail, facsimile transmissions and other means
of electronic information, service delivery, and product
distribution.  Accordingly, Insight and the Insight Companies have a protectable
business interest in, and the parties intend the “Restricted Territory” to
encompass, each and every location in which Employee could engage in Competing
Business in the states in the United States in which an Insight Company has
customers, employees, suppliers, distributors, business partners, or operations,
including, but not limited to, the states in which clients are located and in
which Employee provided services, sold goods or services, or otherwise performed
work during the 12-month period preceding the termination of Employee’s
employment at Insight.  If, but only if, this Restricted Territory is held by a
court to be invalid on the grounds that it is unreasonably broad, then the
Restricted Territory shall include the state or states in which Employee worked
for Insight, as well as Arizona, Illinois, Texas, and Florida.

b.Non-Competition.

Employee recognizes that the Insight Companies have legitimate and protectable
business interests in protecting their investments in, and their relationships
with, their employees, clients, and potential clients.  To protect these
business interests, Employee agrees that, while Employee is employed by an
Insight Company, Employee agrees that, other than for the Insight Companies,
Employee will not, either directly or indirectly, either as a principal, agent,
officer, director, proprietor, employee, consultant, independent contractor,
employer, investor, lender, partner or shareholder (other than as an owner of 2%
or less of the stock of a public corporation) or in any other capacity, become
employed or otherwise engage in any manner in a Competing Business in a same or
similar capacity as Employee’s position(s) during his or her employment with an
Insight Company or Companies.

A-7

4030018.6

--------------------------------------------------------------------------------

[gzcw4v50qrva000001.jpg]

 

 

 

 

6.Non-Competition After Employment.

Employee recognizes that the Insight Companies have legitimate and protectable
business interests in protecting their investments in, and their relationships
with, their employees, clients, and potential clients.  To protect these
business interests, Employee agrees as the Principal Accounting Officer that for
a period of fifteen months following the termination of Employee’s employment
with Insight, or, if the period of fifteen months is determined by a court to be
unreasonably broad, then for a period of twelve months following the termination
of Employee’s employment with Insight, Employee will not, without prior written
consent of Insight, engage in Competing Business in the Restricted Territory.

7.Non-Solicitation Covenants.

Employee recognizes that the Insight Companies have legitimate and protectable
business interests in protecting their investments in, and their relationships
with, their employees, clients, and potential clients.  To protect these
interests, Employee agrees:

 

a.

Non-Solicitation of Insight Customers

If Employee is a Senior Vice President, for a period of eighteen months
following the termination of Employee’s employment with Insight, Employee will
not directly or indirectly encourage, induce, or solicit business from any
client of an Insight Company with whom Employee had contact, for whose account
Employee worked, or about whom Employee has knowledge of Trade Secrets,
Confidential and Proprietary Information or Third-Party Information by reason of
Employee’s employment with an Insight Company within the last twelve months of
his or her employment with Insight, with the purpose, effect or potential of:
(i) selling (or assisting another person’s selling) or providing such client
products or services that are the same, similar, or related to products or
services provided by an Insight Company; or (ii) in any way reducing the amount
of business such client transacts with an Insight Company: (i) with whom or with
which Employee communicated for the purpose of offering or attempting to sell
the individual or entity products or services through an Insight Company within
the last six months of Employee’s employment or (ii) about whom Employee learned
Trade Secrets, Confidential and Proprietary Information and/or Third-Party
Information within the last six months of Employee’s employment.  During
Employee’s employment with an Insight Company, Employee shall not engage in the
activities described in this Section 7(a), on behalf of any individual or entity
other than the Insight Companies.

 

b.

Non-Solicitation of Insight Employees

During Employee’s employment with Insight and for a period of twelve months
following the termination of Employee’s employment with an Insight Company,
Employee will not directly or indirectly encourage, induce, or otherwise
solicit, directly or indirectly, any employee of an Insight Company with whom
the Employee worked to terminate his or her employment or otherwise interfere
with the business relationship of an Insight Company with its employees.

8.Enforcement of Covenants.

Employee agrees that the breach by Employee of this Agreement could not
reasonably or adequately be fully compensated in damages in an action at law,
and that Insight shall therefore be entitled, without the necessity of showing
any actual damages or that money damages would not afford an adequate remedy,
and without the necessity of posting any bond or other security, to injunctive
relief which may include, but shall not be limited to, restraining Employee from
rendering any service or making any disclosure that would breach this
Agreement.  However, no remedy conferred by any of the specific provisions of
this Agreement (including this paragraph) is intended to be exclusive of any
other remedy and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder, or now or hereafter existing in
law or in equity, by statute or otherwise.  The election of any one or more
remedies by Insight shall not constitute a waiver of the right to pursue other
available remedies.  

A-8

4030018.6

--------------------------------------------------------------------------------

[gzcw4v50qrva000001.jpg]

 

 

 

 

In the event that it is necessary for such injunctive relief to address a breach
of this Agreement, and an Insight Company is successful in obtaining the same,
the duration of the restrictive covenant shall be tolled and computed from the
date such relief is granted, reduced by the time period between termination of
Employee’s employment, for any reason by either party, and the date of the first
breach of the Agreement by Employee.

Employee also agrees that the restrictive covenants contained in Sections 2, 6
and 7 are justified by legitimate business interests, including goodwill, trade
secrets, valuable confidential business information, substantial relationships
with prospective or existing clients and extraordinary and specialized training,
and that the covenants contained in Sections 2, 6 and 7 are reasonably necessary
to protect these legitimate business interests.  To the extent that any of
restrictive covenants contained herein conflict with any of Employee’s
obligations contained in any separate agreements that Employee signed with an
Insight Company regarding the treatment of confidential or proprietary
information of the Company or one of its subsidiaries or affiliated companies or
containing any restrictive covenants, including, but not limited to, any
covenants not to solicit clients, customers, or employees, or not to compete,
you acknowledge and agree that the Company may resolve any such conflicts by
electing to enforce any restrictive covenants to the fullest extent allowed
under applicable law.  If any of the restrictive covenants contained herein are
deemed by a court of competent jurisdiction to be unenforceable under applicable
law, then the restrictive covenants previously agreed to by you and the Company
shall remain enforceable with respect to each such obligation.

Employee further acknowledges that: (i) in the event Employee’s employment
terminates for any reason, Employee will be able to earn a livelihood without
violating the foregoing restrictions in Sections 2, 6, and 7, and
(ii) Employee’s ability to earn a livelihood without violating such restrictions
is a material condition to Employer’s entry into this Agreement and willingness
to employ Employee.

9.Termination.

Employee further understands and agrees that the restrictions in Section(s) 2,
6, and 7 of this Agreement shall apply upon termination of employment regardless
of the reason or cause, if any, and whether with or without prior notice, and
those restrictions apply regardless of whether Employee or Insight terminated
employment.

10.Effect of Change in Position; Third-Party Beneficiary.

If Employee is promoted or otherwise changes his or her position, salary,
commissions, bonuses and/or benefits during Employee’s employment or Employee
becomes an employee of another Insight Company, this Agreement shall remain in
effect, including the post-employment restrictive covenants set forth herein,
unless a new agreement is entered or this Agreement is modified by the
parties.  Employee and Insight understand and agree that the Insight Companies
are expressly intended to be third-party beneficiaries of this Agreement with
full rights to enforce the obligations, rights, undertakings, and commitments
under this Agreement.

11.Notification of Existence of Agreement.

Employee agrees that in the event that Employee is offered employment with a
Competing Business at any time during the existence of this Agreement, or such
other period in which post-employment obligations of this Agreement apply,
Employee shall immediately advise the Competing Business of the existence of
this Agreement and shall immediately provide the Competing Business with a copy
of this Agreement.  Notwithstanding the foregoing, Insight may, if in its sole
discretion it determines that it is appropriate to do so, notify the Competing
Business regarding the existence of this Agreement and provide the Competing
Business with a copy of this Agreement.

A-9

4030018.6

--------------------------------------------------------------------------------

[gzcw4v50qrva000001.jpg]

 

 

 

 

12.Entire Agreement.

This Agreement contains the entire agreement of the parties concerning the
subject matter hereof and there are no other promises or conditions concerning
the subject matter hereof in any other agreement whether oral or written.  This
Agreement supersedes any prior written or oral agreements between the parties
concerning the subject matter hereof.

13.Amendment.

This Agreement may be amended only if the amendment is made in writing and is
signed by both parties.

14.Severability.

If any specific provisions of this Agreement are held by a court of competent
jurisdiction to be invalid or unenforceable for any reason, the remaining
provisions shall continue to be valid and enforceable.  If a court finds that
any provision of this Agreement is invalid or unenforceable, but that by
limiting such provision it would become valid or enforceable, then such
provision shall be deemed to be written, construed, and enforced as so limited.

15.Attorneys’ Fees.

In any action seeking, in whole or in part, enforcement of the Agreement,
challenging the enforceability of a restrictive covenant under this Agreement,
or for a breach or threatened breach of this Agreement, the prevailing party
will be entitled to recover its attorneys’ fees and costs.

16.Waiver of Rights.

If, on one or more occasions, either party fails to insist that the other party
perform any of the terms of this Agreement, such failure shall not be construed
as a waiver by such party of any past, present, or future right granted under
this Agreement, and the obligations of both parties under this Agreement shall
continue in full force and effect.  Further, no failure on the part of an
Insight Company to seek to enforce a similar agreement with other Insight or
Insight Company employees shall constitute a waiver of its rights under this
Agreement.

17.Applicable Law.

This Agreement shall be governed by the laws of the State of Arizona without
regard to its conflict of law principles.

18.Successors and Assigns – Binding Effect.

This Agreement shall not be assignable by Employee.  The rights and obligations
of the parties under this Agreement shall be binding upon and shall inure to the
benefit of the Insight Companies, and their successors and assigns.  This
Agreement may be enforced by Insight’s assignee or successor.

A-10

4030018.6

--------------------------------------------------------------------------------

[gzcw4v50qrva000001.jpg]

 

 

 

 

19.Voluntary Agreement – Counterparts.

Employee represents and warrants that Employee has read and understands this
Agreement in its entirety, that Employee understands that Employee may, if
Employee desires, obtain advice from legal counsel of Employee’s choice in order
to advise him or her on any and all provisions of this Agreement, and that
Employee has freely and voluntarily entered into this Agreement.

 

EMPLOYEE:

 

INSIGHT:

 

 

 

 

 

/s/ Rachael Bertrandt

 

By:

 

/s/ Glynis A. Bryan

Employee Signature

 

 

 

 

 

 

 

 

 

Rachael Bertrandt

 

Title:

 

Chief Financial Officer

Print Name

 

 

 

 

 

 

 

 

 

September 13, 2018

 

Date:

 

September 14, 2018

Date

 

 

 

 

 

 

 

 

 

 

A-11

4030018.6